Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nigel Nicholas Douglas appeals the district court’s order dismissing what it construed as a duplicate of his initial 18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp. 2011) motion for sentence modification. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Douglas, No. 2:93-cr-00131-*361HCM-7 (E.D.Va. May 24, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.